DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-15, are drawn to a multi-chip module (MCM) interface and the generation and distribution of clocks used in two configurable integrated circuits connected via the MCM interface and mounted on the same package substrate.

Group II claim(s) 16-21 is drawn to a connection of multiple time division multiplexers (TDMs) between two configurable integrated circuits mounted on the same substrate with some connections implemented in a programmable fabric and some hardwired.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such as in a circuit or system requiring time division multiplexing and connecting using a programmable fabric of a configurable chip. There is no link to the inventive concept of a multi-chip module (MCM) interface and the generation and distribution of clocks used in two configurable integrated circuits connected via the MCM . See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone interview with Stephen Cahill (44,578) on February 18, 2021, a provisional election was made without traverse to prosecute the invention of subcombination I, claims 1-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in a telephone interview attorney Steven Cahill, having Reg. No. 44,578, on 2/23/21. 
CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:
The below described amendments to the claims are necessary to further clarify the claimed invention.
NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

3. (currently amended) The semiconductor device of claim 2 wherein the second clock generator is adapted to receive a first signal via the second receiver from [[an]] the output of the second transmitter, 21generate a clock signal using the first signal, and transmit the clock signal generated by the second clock generator to the second input of the second receiver.

10. (currently amended) A method comprising:  
22allowing a first configurable integrated circuit (IC) of a semiconductor device to transmit a clock signal, generated by the first configurable IC, to a first clock input of a multiplexer of the first configurable IC; 
allowing for transmission of the clock signal, generated by the first configurable IC, from the first clock input of the multiplexer to [[the]] an output of the multiplexer, if a first configuration setting of the multiplexer is set; 
providing for use of the clock signal, generated by the first configurable IC, to clock data from the first configurable IC to a second configurable IC of the semiconductor device; 
allowing for transmission of the clock signal, generated by the first configurable IC, from the output of the multiplexer to the second configurable IC, if the first configuration setting of the multiplexer is set; 
providing for use of the clock signal, generated by the first configurable IC, to clock the data through a first receiver of the second configurable IC, if the first configuration setting of the multiplexer is set;
allowing for the second configurable IC of the semiconductor device to transmit a clock signal, generated by [[a]] the second configurable IC of the semiconductor device, to a second clock input of the multiplexer of the first configurable IC; 
allowing for transmission of the clock signal, generated by the second configurable IC, from the second clock input of the multiplexer to the output of the multiplexer, if a second configuration setting of the multiplexer is set; and 


11. (currently amended) The method of claim 10 further comprising providing for use of the clock signal, generated by [[a]] the second configurable IC, to clock data transmitted from the second configurable IC to the first configurable IC through a second receiver of the first configurable IC.  

12. (currently amended) The method of claim 10 further comprising providing for use of the clock signal, generated by [[a]] the second configurable IC, to clock the data transmitted from the first configurable IC to the second configurable IC through the first receiver of the second configurable IC, if the second configuration setting of the multiplexer is set.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claim 1 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “a multiplexer comprising a first clock input, a second clock input coupled to the third IO element and adapted to receive a clock signal via the third IO element, a clock output, and wherein the first clock input of the multiplexer is adapted to receive a clock signal generated by the first clock generator” in combination with the other claimed limitations. The closest prior art of record teaches two ICs mounted on the same substrate in which the first IC has a clock multiplexer which has an input generated on chip and a second input supplied externally (test clock) (see Shetty figure 1). However, the prior art of record does not fairly teach or suggest, alone or in combination a clock generated by a first configurable IC and sends it to a clock multiplexer input of a first configurable IC whose output is an input to the clock generator, as required by independent claim 1.
” allowing for the second configurable IC of the semiconductor device to transmit a clock signal, generated by a second configurable IC of the semiconductor device, to a second clock input of the multiplexer of the first configurable IC;” in combination with the other claimed limitations. The closest prior art of record teaches two ICs mounted on the same substrate in which the first IC has a clock multiplexer which has an input generated on chip and a second input supplied externally (test clock) (see Shetty figure 1). However, the prior art of record does not fairly teach or suggest, alone or in combination a clock generated by a first configurable IC and sends it to a clock multiplexer input of a first configurable IC whose output is an input to the clock generator, as required by independent claim 10.
Because claims 2-9 and 11-15 depend directly or indirectly on independent claims 1 and 10, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181